2020 IL App (1st) 192248
                                               No. 1-19-2248
                                             December 28, 2020

                                                                                        FIRST DIVISION

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              FIRST DISTRICT


     AURELIO JIMENEZ,                                     )      Appeal from the Circuit Court
                                                          )      Of Cook County.
                                                          )
                                                          )
                    Plaintiff-Appellant,                  )      No. 18 CH 14727
                                                          )
                    v.                                    )      The Honorable
                                                          )      Pamela Meyerson
     THE DEPARTMENT OF FINANCIAL AND                      )      Judge Presiding.
     PROFESSIONAL REGULATION, Division of                 )
     Professional Regulation, and JESSICA BAER,           )
     Director of the Division of Professional Regulation, )
                                                          )
                    Defendants-Appellees.                 )



                    JUSTICE WALKER delivered the judgment of the court, with opinion.
                    Justices Pierce and Coghlan concurred in the judgment and opinion.


                                             OPINION


¶1         In 2014, plaintiff, Aurelio Jimenez, sought to reactivate his Illinois license to practice

       podiatry. Defendants, the Department of Financial and Professional Regulation (Department)

       and Jessica Baer, the Director of the Division of Professional Regulation (Director), ordered

       his Illinois podiatrist license suspended for at least five years for “unprofessional conduct” in

       violation of section 24(9) of the Podiatric Medical Practice Act of 1987 (Act) (225 ILCS
     No. 1-19-2248



        100/24(9) (West 2018)). Jimenez filed a complaint for administrative review, and the circuit

        court affirmed the Director’s final decision. Jimenez appeals arguing that the Department’s

        actions were untimely, the Director erred by not presenting expert testimony that his conduct

        was unprofessional, and the decision was overly harsh. For the following reasons, we affirm

        the circuit court’s judgment.

¶2                                           BACKGROUND

¶3         Jimenez is a graduate of the Scholl College of Podiatric Medicine and previously held

        podiatry licenses in the States of Illinois and Indiana. He allowed his Illinois license to expire

        in 1993.

¶4         In 2001, Jimenez pleaded guilty in federal court to six counts of mail fraud and one

        additional count of criminal forfeiture. Jimenez served 60 months in federal prison and an

        additional 4 years of probation. Additionally, Jimenez was ordered to pay $2.76 million in

        restitution. While he was incarcerated, the State of Indiana suspended his Indiana podiatry

        license. In 2002, based on his criminal conviction and allegations of distributing controlled

        substances, practicing beyond the scope of his profession, and professional incompetence, the

        Indiana Board of Podiatric Medicine (Indiana Board) suspended Jimenez’s Indiana license

        indefinitely, for a minimum period of 60 years.

¶5         On July 29, 2014, Jimenez applied to restore his expired Illinois podiatry license, which

        had been expired since 1993.

¶6         On May 1, 2015, the Department notified Jimenez that it intended to deny the restoration

        of his license. Jimenez requested a hearing, which took place on June 28, 2016. At the hearing,


                                                      2
       No. 1-19-2248



          the Department argued that restoration of Jimenez’s podiatry license should be denied because

          of his conviction and administrative discipline. The administrative law judge (ALJ) agreed and

          recommended the denial of his license restoration.

¶7           The Illinois Podiatric Medical Licensing Board (Board) adopted the ALJ’s

          recommendation. Jimenez filed a motion for rehearing, arguing that the ALJ improperly placed

          the burden of proof upon him. The Director granted Jimenez’s motion for rehearing.

¶8           On March 7, 2017, the Department filed a two-count complaint against Jimenez. The first

          count was for “dishonorable, unethical or unprofessional conduct of a character likely to

          deceive, defraud or harm the public” in violation of section 24(9) of the Act (id.). The second

          count concerned the failure to report the conviction and Indiana license suspension to the

          Department in violation of section 24(29) of the Act (id. § 24(29)). In January 2018, the

          Department refiled the same two-count complaint. On May 3, 2018, Jimenez filed an answer

          admitting to his conviction and Indiana administrative discipline.

¶9           On May 30, 2018, the Department’s complaint proceeded to a formal hearing before an

          ALJ. At the hearing, the Department introduced evidence of the felony conviction and the

          Indiana Board’s discipline against Jimenez.

¶ 10         Evidence was introduced that the Indiana Board summarily suspended Jimenez’s Indiana

          license in 1998. The Indiana Board held an emergency hearing and determined that Jimenez

          represented “a clear and immediate danger to the public health and safety if allowed to continue

          to practice podiatric medicine in the State of Indiana.” Jimenez stipulated to continue the

          suspension while the federal criminal and civil investigations of his practice were ongoing.


                                                        3
       No. 1-19-2248



¶ 11         In 2002, the Indiana Board resumed its disciplinary proceeding. Jimenez wrote to the

          Indiana Board from a federal prison camp requesting to present documents, but his counsel did

          not appear at the hearing. The Indiana Board found Jimenez to be in default and proceeded to

          find that between 1996 and 1998, Jimenez diagnosed and treated patient C.H. for “anxiety”

          and prescribed Xanax. In 1998, C.H. committed suicide by taking an overdose of Xanax. In

          1997, an undercover state investigator visited Jimenez’s office and asked him to prescribe

          hydrocodone (a controlled substance also known as Lortab) because she “liked the way it made

          her feel.” The investigator denied having any pain or symptoms, but Jimenez prescribed

          Fioricet to her. When the investigator returned for a second visit, again denying any pain or

          symptoms, Jimenez prescribed hydrocodone. Jimenez “charted false objective observations

          and diagnoses and billed Medicaid for treatments that were unnecessary and that he did not

          perform” on the investigator. Patient R.P. went to Jimenez complaining of an ingrown toenail,

          but Jimenez inaccurately diagnosed him as having a broken foot and performed multiple

          surgeries on him, billing Medicare for the surgeries. Between 1995 and 1998, Jimenez gave

          his handyman hydrocodone as payment for odd jobs. The Indiana Board concluded that

          Jimenez violated Indiana law and suspended his license indefinitely for a minimum of 60 years.

¶ 12         There were also three witnesses at the hearing. The Department called Jimenez as an

          adverse witness. Jimenez admitted that he pled guilty and was convicted of a felony in 2001.

          He also admitted that he was ordered to pay restitution and serve time in prison.

¶ 13         Jimenez then called Cory Henderson and Dr. Terri Foster-Dawson as character witnesses.

          Henderson met Jimenez in 2011 through church fellowship. He was never a patient of Jimenez


                                                      4
       No. 1-19-2248



          and did not observe Jimenez as a podiatrist. Henderson described Jimenez as a “very caring

          and compassionate person.” Henderson also testified that he was familiar with Jimenez’s

          conviction and underlying allegations but found Jimenez to be an “ethical” person in their

          interactions.

¶ 14         Dr. Foster-Dawson is a podiatrist who has practiced in Illinois for over 31 years. Dr. Foster-

          Dawson first met Jimenez when he was a student at the Scholl College of Podiatric Medicine.

          She observed Jimenez “for a week or so” in the late 1980s or early 1990s, though they had

          “never really worked together in the same office.” Dr. Foster-Dawson observed Jimenez in

          practice when she visited his Indiana office in the 1990s. When asked if she had an opinion as

          to whether Jimenez is a good podiatrist, Dr. Foster-Dawson stated, “I do have an opinion. I

          think he’s of a very good podiatrist. I think he is very eager to please patients and to be a

          cutting-edge professional…I think he keeps up with the latest innovations in the field.”

          Concerning his time since his release from prison, Dr. Foster-Dawson testified, “He’s still very

          active and eager to give information or when we talk about patients or particular cases, he’s

          very abreast on the subject, and I find him to be very knowledgeable and an excellent

          practitioner.” Dr. Foster-Dawson testified that it would be a “great idea” for him to work in

          her clinic, and “he would definitely be a benefit to the practice.”

¶ 15         Jimenez also testified on his own behalf about his degrees, certifications, and licenses.

          Jimenez had no prior discipline against his Illinois license. He discussed the Indiana Board’s

          discipline process, findings, and suspension. He disagreed with their default findings. He

          testified that he was unable to present evidence or witnesses because of his incarceration at the


                                                        5
       No. 1-19-2248



          time. He also testified that he was no longer interested in performing any billing work if

          allowed to return to practice. Instead, he wanted to work as a physician for the Army.

¶ 16         During the hearing, Jimenez’s counsel requested that the ALJ dismiss the Department’s

          administrative complaint because it was time-barred, and the Department was required to

          present expert testimony to show violation of professional standards. The ALJ denied the

          request but instructed that Jimenez could file a motion to dismiss. On June 29, 2018, Jimenez

          filed a motion to dismiss.

¶ 17         On July 16, 2018, the ALJ issued her decision, making certain findings of fact and

          conclusions of law. As to count I, alleging unprofessional conduct pursuant to section 24(9)

          (id. § 24(9)), the ALJ found in favor of the Department because Jimenez admitted he was

          convicted in 2001 and that Indiana indefinitely suspended his license for a minimum of 60

          years in 2002. The ALJ found the conviction and discipline constituted “dishonorable,

          unethical or unprofessional conduct of a character likely to deceive, defraud or harm the

          public.” Id. The ALJ observed there was no need for expert testimony to show that Jimenez

          violated the law; he admitted the criminal conviction and Indiana discipline in his answer. The

          ALJ also concluded that the Department’s administrative complaint was timely because it was

          commenced within five years of Jimenez notifying the Department of his conviction.

¶ 18         As to count II, the ALJ found that Jimenez had reported his conviction and the Indiana

          suspension to the Department and did not violate section 24(29) (id. § 24(29)). The ALJ

          concluded the Department failed to establish the second count because it cited no authority

          indicating when the reporting requirement was triggered.


                                                      6
       No. 1-19-2248



¶ 19         In deciding the discipline for the violation, the ALJ considered the aggravating and

          mitigating evidence. The aggravating factors included the seriousness of the offense, the

          presence of multiple offenses, prior disciplinary history in other jurisdictions, and financial

          gain from Jimenez’s offenses. In mitigation, the ALJ took account of his payment of partial

          restitution and cooperating with the authorities to the extent that he pleaded guilty in the

          criminal case. The ALJ recommended that Jimenez’s Illinois podiatric license be indefinitely

          suspended for a minimum period of five years.

¶ 20         The Board adopted the ALJ’s findings of fact, conclusions of law, and recommended

          discipline.

¶ 21         On September 14, 2018, Jimenez filed exceptions and a motion for rehearing in which he

          reasserted the arguments he made at the formal hearing. He argued that the Department

          violated the statute of limitations by imposing discipline on a conviction that is more than 10

          years old, as well as an Indiana administrative discipline that is more than 10 years old. Jimenez

          also argued that the Department cannot establish “unprofessional, dishonorable and unethical

          conduct of a character likely to deceive, defraud or harm the public” without expert testimony

          and that the discipline of a five-year suspension for a 2001 federal conviction was overly harsh

          and disproportionate.

¶ 22         On November 2, 2018, the Director denied the motion for rehearing and adopted the

          findings and conclusions of the ALJ and the Board, imposing an indefinite suspension of

          Jimenez’s podiatry license for a minimum of five years.




                                                        7
       No. 1-19-2248



¶ 23         On November 28, 2018, Jimenez filed a complaint for administrative review of the

          Director’s final decision in the circuit court of Cook County. The circuit court affirmed the

          decision of the Department in a written order on October 8, 2019. Jimenez timely filed his

          notice of appeal.

¶ 24                                             ANALYSIS

¶ 25         On appeal, Jimenez argues that (1) the Department’s actions were untimely, (2) the

          Director erred by not presenting expert testimony that Jimenez’s conduct was unprofessional,

          and (3) that the sanction was disproportionate to the evidence and findings.

¶ 26         In an administrative hearing, the Department bears the burden of proving by clear and

          convincing evidence a violation of the Act. 68 Ill. Adm. Code 1110.190(a), amended at 9 Ill.

          Reg. 1110 (eff. Jan. 9, 1985). The Director’s final administrative decision is subject to judicial

          review under the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2018)). 225

          ILCS 100/39 (West 2018). On appeal, this court reviews the decision of the administrative

          agency rather than the judgment of the circuit court. Express Valet, Inc. v. City of Chicago,

          373 Ill. App. 3d 838, 847 (2007).

¶ 27         On administrative review, the appropriate standard of review depends on the issue

          presented. Nwaokocha v. Illinois Department of Financial & Professional Regulation, 2018
IL App (1st) 162614, ¶ 51. An agency’s findings of fact are deemed prima facie true and

          correct and will not be overturned unless they are against the manifest weight of the evidence.

          Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 210 (2008).

          A finding is against the manifest weight of the evidence only when the opposite conclusion is


                                                        8
       No. 1-19-2248



          clearly evident. Id. Where there exists “any evidence in the record” to support a finding, an

          opposite conclusion is not clearly evident. Woods v. Illinois Department of Employment

          Security, 2012 IL App (1st) 101639, ¶ 16. That an opposite conclusion may be reasonable, and

          a court may have made a different finding based on the same evidence, are insufficient bases

          for reversing an agency’s factual finding. Grafner v. Department of Employment Security, 393
Ill. App. 3d 791, 796 (2009). “It is not the function of *** the appellate court in review of

          administrative proceedings to reweigh evidence or assess credibility of witnesses.” (Internal

          quotation marks omitted.) Cruz v. Dart, 2019 IL App (1st) 170915, ¶ 49.

¶ 28            When the fact finder determines the legal effect of a given set of facts, that is a mixed

          question of law and fact, the agency’s decision will be upheld unless it is clearly erroneous.

          Magnus v. Department of Professional Regulation, 359 Ill. App. 3d 773, 785 (2005). “A

          decision will be deemed clearly erroneous only where the reviewing court, based on the entire

          record, is ‘left with the definite and firm conviction that a mistake has been committed.

          [Citations.]’ ” (Internal quotation marks omitted.) Id. Legal questions are reviewed de novo.
Id.

¶ 29            Jimenez first argues that the Department was time-barred from bringing a complaint. This

          argument presents a question of law, which we review de novo. Johnson v. O’Connor, 2018
IL App (1st) 171930, ¶ 16.

¶ 30            The Act declares that the practice of podiatric medicine affects the “public health, safety

          and welfare” of the State of Illinois and is “subject to regulation and control in the public

          interest.” 225 ILCS 100/1 (West 2018). As a matter of public interest, only qualified persons


                                                         9
       No. 1-19-2248



          should be authorized to practice podiatric medicine. Id. The purpose of the Act is to protect the

          public from those not qualified to practice podiatry and “shall be liberally construed to best

          carry out” this purpose. Id. The Act authorizes the Department to refuse to issue, renew, or

          restore any license or take other disciplinary or nondisciplinary action the Department deems

          proper. Id. § 24. Specifically, the Act enumerates 31 grounds for disciplinary action. Id.

¶ 31          The Act imposes a five-year statute of limitations for bringing an action against a licensee.
Id. The five years begins from the date on which the Department learns of the alleged conduct

          or violation. Id. Here, the Department received notice of Jimenez’s past conduct in 2014 and

          filed its administrative complaint in 2017. Therefore, the complaint was filed within the Act’s

          statute of limitations.

¶ 32          We note that the Act also provides that “[e]xcept for the grounds set forth in items (8), (9),

          (26), and (29) of this Section, no action shall be commenced more than 10 years after the date

          of the incident or act alleged to have been a violation of this Section.” Id. Jimenez was

          convicted of a felony in 2001 and had his Indiana license suspended indefinitely in 2002. The

          Department filed its complaint in 2017. Grounds (3), felony conviction, and (11), discipline by

          another state licensing agency, are not exempted from this ten-year limit. Therefore, if either

          ground were the reason for the suspension, then the Department’s complaint would be

          untimely, but that is not the case here.

¶ 33          Although the Department referenced Jimenez’s conviction and administrative discipline,

          neither was the ground used to suspend Jimenez’s license. Instead, the Director relied on

          ground (9), “dishonorable, unethical or unprofessional conduct of a character likely to deceive,


                                                       10
       No. 1-19-2248



          defraud or harm the public,” which is exempted from the time limit. Id. § 24(9). The

          Department used the allegations contained within Jimenez’s conviction and discipline as

          evidence of his unprofessional conduct. Jimenez argues that because his conviction and

          administrative discipline were time-barred from disciplinary action, any underlying allegations

          of unprofessional conduct should also be barred. We disagree.

¶ 34         In construing a statute of limitations, courts look to the plain and ordinary language used

          in the statute. Evanston Insurance Co. v. Riseborough, 2014 IL 114271, ¶ 15. Statutes must be

          interpreted to effectuate the legislature’s intent, which is most reliably indicated by the plain

          meaning of the text. Hayashi v. Illinois Department of Financial & Professional Regulation,

          2014 IL 116023, ¶ 16. A statute should not be construed in a way that renders part of it a

          nullity. Nelson v. Artley, 2015 IL 118058, ¶ 25. A court may “consider whether a particular

          interpretation of the statute will lead to absurd, inconvenient, or unjust results.” People v.

          Brown, 2020 IL 124100, ¶ 30.

¶ 35         Jimenez’s interpretation of the Act disregards its plain language and would lead to absurd

          results. Under Jimenez’s interpretation, if allegations of unprofessional conduct result in either

          a felony conviction or administrative discipline, then ground (9) becomes bound by the 10-

          year limit, but unprofessional conduct would be subject to discipline beyond 10 years if it did

          not lead to a conviction or discipline. This interpretation would offer a perverse incentive to

          licensees to conceal their felony convictions and non-Illinois discipline for at least 10 years,

          and Jimenez’s interpretation would not serve the Act’s purpose to protect the public from




                                                       11
       No. 1-19-2248



          unqualified persons practicing podiatric medicine. We find that the legislature specifically

          exempted ground (9) from the 10-year statute of repose.

¶ 36         Jimenez’s argument also creates a limitation on the Act that the legislature did not express.

          He argues the 10-year statute of repose should preclude the Department from proceeding on

          ground (9) because the more specific grounds of (3) and (11) are the bases for the disciplinary

          action. Relying on Moore v. Green, 219 Ill. 2d 470, 480 (2006), Jimenez maintains that

          “[w]here a general statutory provision and a more specific statutory provision relate to the

          same subject, we will presume that the legislature intended the more specific provision to

          govern.”

¶ 37         Jimenez’s reliance on Moore is misplaced. In Moore, a municipality and two of its police

          officers were accused of willfully and wantonly failing to assist a victim of domestic violence.
Id. at 474. The sole issue in that case was whether the absolute immunity provided by one

          statute or the limited immunity provided by a different statute applied to the claims. Id. There

          was a clear conflict among the statutory provisions as both immunities could not apply. Our

          supreme court held that the more specific statute governed given its purpose and the nature of

          the claims. Id. at 489-90.

¶ 38         Here, there is only one statute at issue with no conflict. Setting aside the statute of repose

          issue, Jimenez suggests that when a more specific ground is available for disciplinary action,

          the Department is barred from relying on the broader ground (9). This is contrary to the

          legislative intent in the Act. Section 24 of the Act authorizes the Department to impose

          discipline for any of 31 enumerated grounds, including ground (9). Additionally, no conflict


                                                      12
       No. 1-19-2248



          created when the Department relies on ground (9) and another more specific ground. Unlike in

          Moore, various grounds for disciplinary action may overlap but can still apply together. The

          Department has the discretion to charge any statutory violation that the allegations support, as

          long as it does not act arbitrarily or capriciously. See 225 ILCS 100/24 (West 2018);

          Holzrichter v. Yorath, 2013 IL App (1st) 110287, ¶ 135. Here, the Department had the

          discretion to base its complaint on ground (9), even where more specific grounds were time-

          barred. Therefore, the Department’s complaint was not untimely.

¶ 39         Jimenez next argues that the Department erred in not presenting expert testimony that

          Jimenez’s conduct was unprofessional. “We review an administrative agency’s decision

          regarding the admission of evidence for an abuse of discretion.” Danigeles v. Illinois

          Department of Financial & Professional Regulation, 2015 IL App (1st) 142622, ¶ 82. Jimenez

          maintains that without any expert testimony in the record, this court has no basis to determine

          the standard for professional, honorable, and ethical conduct, and how he breached that

          standard. We disagree.

¶ 40         Expert testimony explaining the standard for unprofessional conduct was unnecessary

          because Department rules already define those standards. Section 1360.95 of Title 68 of the

          Illinois Administrative Code provides a nonexhaustive list of acts or practices that constitute

          “dishonorable, unprofessional and unethical conduct,” including practicing or offering to

          practice beyond one’s competency and the submission of fraudulent claims for services to any

          health insurance company or health service plan or third-party payor. 68 Ill. Adm. Code

          1360.95(a) (2006). The section also incorporates by reference the code of ethics of the


                                                      13
       No. 1-19-2248



          American Podiatric Medical Association (APMA). 68 Ill. Adm. Code 1360.95(b) (2006).

          Relevant here, APMA business ethics rule BE5.0 requires podiatrists “to comply with the letter

          of applicable laws and regulations.” Its interpretive guidelines explain further that “[f]ailure to

          be informed of applicable laws and regulation may constitute deliberate ignorance or reckless

          disregard and, therefore is an ethical violation.” Jimenez pleaded guilty in federal court to mail

          fraud and criminal forfeiture, and the Indiana Board found that he violated Indiana law. These

          acts were code of ethics violations and, therefore, met the Act’s definition of unprofessional

          conduct.

¶ 41         Jimenez argues that because paragraph (a) of section 1360.95 of Title 68, which defines

          unprofessional conduct, does not specifically include a code of ethics violation and paragraph

          (b), which incorporates the code of ethics, does not state that a violation is subject to the same

          disciplinary action provided in paragraph (a), the Department did not intend for a violation to

          warrant a license suspension. We are unpersuaded by this argument. First, paragraph (a) is not

          an exhaustive list of unprofessional acts or practices. Next, the Department incorporated the

          code of ethics along with its standards for dishonorable, unprofessional, or unethical conduct

          and did so pursuant to ground (9) of the Act. The Department clearly intended for a code of

          ethics violation to meet its definition of unprofessional conduct.

¶ 42         Jimenez then argues that section 1360.95 of Title 68 of the Illinois Administrative Code is

          too vague to support a violation of the Act. A law is so vague that it violates due process only

          if “persons of common intelligence must necessarily guess at its meaning and differ as to its

          application.” (Internal quotation marks omitted.) Vuagniaux v. Department of Professional


                                                        14
       No. 1-19-2248



          Regulation, 208 Ill. 2d 173, 192 (2003). Jimenez maintains that reference in the code of ethics

          to “applicable laws” is vague because neither the Department rules nor the code of ethics

          specifically require complying with Indiana regulatory standards. We disagree.

¶ 43         The Act lists discipline by another state licensing agency as is one of the 31 enumerated

          grounds for disciplinary action. 225 ILCS 100/24(11) (West 2018). The legislature was

          evidently concerned with a licensee’s conduct in another state. In this case, when considering

          the Act’s legislative purpose of protecting the public from people unfit to practice, “applicable

          laws” also means Indiana regulatory standards. It should not be surprising that Illinois would

          expect an Indiana podiatrist to understand and comply with Indiana regulatory laws during

          their time practicing in the state. Therefore, section 1360.95 is not unconstitutionally vague.

¶ 44         Expert testimony was also unnecessary because it did not take special knowledge to

          determine that Jimenez engaged in unprofessional conduct. Again, Jimenez pleaded guilty to

          mail fraud. Additionally, the Indiana Board determined that he prescribed Xanax beyond the

          scope of practice, that the foot surgeries were not medically necessary, and that his charting

          and prescribing patterns fell below the standard of care. Generally, expert testimony is required

          where the subject matter is so complicated that lay persons are not in an adequate position to

          assess whether a breach of duty has occurred. Holzrichter, 2013 IL App (1st) 110287, ¶ 93.

          Here, a layperson could conclude that Jimenez’s acts were unethical and unprofessional and

          that he breached his duty.

¶ 45         The Department duly introduced Jimenez’s conviction and administrative discipline, which

          described the underlying allegations. “[W]here an administrative agency makes factual


                                                       15
       No. 1-19-2248



          determinations involving technical concepts unique to its expertise, expert testimony must be

          introduced into the record supporting the agency’s position.” (Emphasis omitted.) Chase v.

          Department of Professional Regulation, 242 Ill. App. 3d 279, 285 (1993). “[A]n agency’s

          findings must be based on evidence appearing in the record, so that each party may have an

          opportunity to cross-examine witnesses, inspect documents, and to introduce contrary

          testimony.” (Internal quotation marks omitted.) Id. at 286. Here, the Director did not make

          factual findings involving technical issues, and Jimenez was not deprived of an opportunity to

          challenge the evidence. Therefore, we hold that the Director did not abuse her discretion in not

          presenting expert testimony that Jimenez violated section 24(9) of the Act.

¶ 46         Finally, Jimenez argues that the sanction was disproportionate to the evidence and findings.

          “The standard of review is whether the Director abused [her] discretion in the imposition of

          the sanction.” Danigeles, 2015 IL App (1st) 142622, ¶ 93. The Director abuses her discretion

          when the sanction imposed is overly harsh in view of the mitigating circumstances or unrelated

          to the purpose of the statute. Nwaokocha, 2018 IL App (1st) 162614, ¶ 53. On review, we

          “ ‘defer to the administrative agency’s expertise and experience in determining what sanction

          is appropriate to protect the public interest.’ ” Danigeles, 2015 IL App (1st) 142622, ¶ 93

          (quoting Reddy v. Department of Professional Regulation, 336 Ill. App. 3d 350, 354 (2002)).

          Jimenez argues that the indefinite suspension for a minimum of five years was overly harsh in

          view of the mitigating circumstances. We disagree.

¶ 47         As previously stated, the purpose of the Act is to protect the public from those unfit to

          practice podiatry. 225 ILCS 100/1 (West 2018). Jimenez was sanctioned for prescribing and


                                                      16
       No. 1-19-2248



          distributing controlled substances without a medical purpose, performing unnecessary

          surgeries, and submitting fraudulent billing. The severity of his conduct represents a serious

          threat to public safety. In mitigation, Jimenez presents the length of time since conviction, his

          successful sentence completion, continued restitution payments, and character witnesses’

          testimony. He contends that the Director failed to properly consider this evidence and that the

          sanction was therefore overly harsh. On administrative review, this court does not assess the

          credibility of witnesses or reweigh the evidence. Cruz, 2019 IL App (1st) 170915, ¶ 49. The

          Director, as the fact finder, “may accept or reject as much or as little of a witness’s testimony

          as he pleases.” Morgan v. Department of Financial & Professional Regulation, 388 Ill. App.
3d 633, 658 (2009). Considering Jimenez’s conduct and the mitigating circumstances, we hold

          that the indefinite suspension for a minimum of five years was not an overly harsh sanction

          and that the Director did not act unreasonably or arbitrarily.

¶ 48                                           CONCLUSION

¶ 49         For the foregoing reasons, we affirm the judgment of the circuit court upholding the

          Director’s final administrative decision to indefinitely suspend Jimenez’s Illinois podiatry

          license for a minimum of five years.

¶ 50         Affirmed.




                                                       17
No. 1-19-2248




                                  No. 1-19-2248


Cite as:                 Jimenez v. Department of Financial & Professional Regulation,
                         2020 IL App (1st) 192248


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 18-CH-
                         14727; the Hon. Pamela Meyerson, Judge, presiding.


Attorneys                Michael K. Goldberg and Robert A. Bauerschmidt, of Goldberg
for                      Law Group, LLC, of Chicago, for appellant.
Appellant:


Attorneys                Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
for                      Solicitor General, and Caleb Rush, Assistant Attorney General, of
Appellee:                counsel), for appellees.




                                        18